Citation Nr: 1435454	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep disturbances, claimed as sleep apnea, to include due to undiagnosed illness.

2.  Entitlement to service connection for respiratory conditions, claimed as allergic rhinitis, to include due to undiagnosed illness. 

3.  Entitlement to service connection for a nervous condition, claimed as insomnia and nerves, to include due to undiagnosed illness.

4.  Entitlement to service connection for nasoseptal deviation.

5.  Entitlement to service connection for a vocal cord condition, to include due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Interpreter


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. The Veteran had a hearing before the Board in April 2013 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he first incurred symptoms of insomnia, nervousness, snoring, vocal cord hoarseness, and general trouble breathing while in the military.  He claims he was told he had sleep apnea during his military service, but no formal sleep study was ever ordered.  He further indicates these symptoms persisted since his separation from service.  

His service treatment records confirm complaints of insomnia, difficulty sleeping, throat pain, and difficulty breathing.  He was provided a bronchodilator in July 2003.  While the spirometry was within normal limits, there was a "blunted inspiratory loop" and in August 2003, the doctor made a note to "consider vocal cord dyskinisis."  The Veteran was prescribed medicine for allergies and insomnia during his military service.  In May 2005, he was also treated for an upper respiratory infection.  An October 2005 note indicates a self-reported medical history of sleep apnea, but no formal evaluation is of record.

His military records also confirm the Veteran served in Iraq and Afghanistan in 2003 and 2004. 

A presumption exists for Persian Gulf War veterans where the Veteran exhibits objective indications of a qualifying chronic disability manifested to a degree of 10 percent or more and cannot otherwise be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a).  The signs or symptoms covered under this presumption include sleep disturbances, neuropsychological signs or symptoms, and signs or symptoms involving the respiratory system.  See 38 C.F.R. § 3.317 (b) (emphasis added).  The RO never considered the applicability of this presumption.  

After service, VA outpatient treatment records confirm continued complaints of insomnia, trouble breathing, "hoarseness," suspected sleep apnea, and other sleep disturbances related to nervousness.  The records also note the Veteran's history of smoking.

The Veteran was afforded VA examinations in July 2009 with ambiguous results.  The Board finds these examinations inadequate and new examinations are necessary.

With regard to sleep apnea, the examiner noted in one part of the examination report that "no evidence of sleep apnea" was found at the time of examination.  In another part of the examination report, the examiner diagnosed the Veteran with sleep apnea citing results from a sleep study.  In another statement, the examiner notes "[patient] will benefit from a sleep study."  The report contradicts itself with whether the Veteran was clinically found to have sleep apnea or not, and whether the Veteran completed a sleep study or not.  Additionally, no nexus opinion is provided as to whether any found diagnosis is related to the Veteran's in-service complaints, the circumstances of his service, or his continued complaints since service.  

Similarly, another July 2009 VA examination report indicates diagnoses of mild allergic rhinitis, mild nasoseptal deviation to the right, and sleep apnea, but the examiner does not provide an opinion with regard to etiology of any of these rendered diagnoses.

With regard to the Veteran's nervousness/insomnia claim, the July 2009 VA examiner diagnosed the Veteran with a breathing-related sleep disorder, but did not render an opinion as to etiology.  None of the examiner further considered whether the Veteran's complaints of sleep and breathing disturbances since service could be due to an undiagnosed illness in light of his Persian Gulf War service. 

Since it is necessary to remand these claims for new VA examinations, the RO/AMC should take this opportunity to obtain recent VA outpatient treatment records from August 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal since August 2009.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Regardless of his response, obtain the Veteran's medical records from the VAMC in San Juan, Puerto Rico from August 2009 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2. After completing 1 above and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations for his claimed sleep disturbances, to include sleep apnea, neuropsychological disturbances, to include "nervousness" and insomnia, nasoseptal deviation, vocal cord dysfunction, and respiratory disturbances, to include allergic rhinitis, to determine the extent and likely etiology of any condition(s) found.  

The entire claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

The examiners are specifically informed of the Veteran's ongoing complaints of insomnia, snoring, sleep disturbances, breathing problems, nervousness, and vocal "hoarseness" since service; and his confirmed service in Southwest Asia during the Persian Gulf War.

Based on the examination, review of the records, and completion of any necessary tests such as a sleep study, the examiners specifically should answer the following questions:

(a)  Does the Veteran have any diagnosable neuropsychological, sleep, or respiratory disorder, to include but not limited to sleep apnea, allergic rhinitis, insomnia, or deviated septum?  If so, identify all diagnoses. 

(b)  If the answer to (a) is "yes," are any of the diagnosed conditions at least as likely as not (50 percent probability) directly related to the Veteran's military service, claimed in-service insomnia, snoring, vocal cord pain, hoarseness, upper respiratory infections, nervousness, or any other incident of his military service?  The examiner should consider the Veteran's in-service complaints and complaints since service. 

 (c)  If the answer to (a) is "no" and no diagnosable condition is found is it at least as likely as not (50 percent probability) that the Veteran's chronic complaints of insomnia, nervousness, sleep disturbances, difficulty breathing, vocal cord pain, and "hoarseness" are manifestations of undiagnosed illnesses related to the Veteran's service in the Persian Gulf? The examiner should consider the Veteran's in-service complaints and complaints since service.

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Then, readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

